Citation Nr: 1713399	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Cleveland, Ohio, regional office (RO).

This appeal was previously before the Board in April 2014 when it was remanded for additional development.  It was returned to the Board in February 2016 and once again remanded.  Regrettably another remand is necessary for the Veteran to have due process.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter was remanded in February 2016 for additional development, to include obtaining outstanding treatment records that show treatment for a psychiatric disability between 1971 and 2007.  If the records showed treatment for psychiatric disabilities during this period, then the AOJ was directed to obtain a medical addendum opinion that included consideration of the treatment records.  Records received from the Social Security Administration show VA treatment in September 2006 and January 2007 for depressive disorder; and in October 2007 for unspecified episodic mood disorder.  However, no medical addendum opinion was obtained.

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:


1.  Obtain updated VA treatment records dated since May 2016 and associate the records with the claims file.

2.  Upon completion of directive #1, send the entire record to the examiner who conducted the May 2014 VA examination.  

After a review of the additional records, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's major depressive disorder was incurred in or due to his active service.  

If the May 2014 examiner is no longer available, the record should be forwarded to another examiner of equal qualification and asked to provide the opinion.  No additional examination is required unless deemed necessary by the examiner.

The rationale for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).






